DETAILED ACTION
This Action is in response to Applicant’s Terminal Disclaimer filed on 02/21/2021. Claims 1-10 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
Regarding to claims 1 and 6, the best prior art found during the prosecution of the application, Janardhanan et al US Patent Application No.:( US 2013/0090881 Al)  hereinafter referred as Janardhanan. Janardhanan discloses the indoor navigation which uses  Sensor-aided. pedestrian navigation were attempted by estimating the distance traveled and user direction, Robust the detection that is accurate in various scenarios is important, as it directly impacts the accuracy of estimated distance. Pedestrian navigation use cases involve slow walk and normal walk scenarios among others. If accelerometer measurements are used to try to detect the number of steps, then slow walk scenarios especially for a handheld or body-worn pedometer. a vector diagram in mobile device coordinates (X, Y, Z) showing an upward direction with respect to the mobile device, and further showing rotation angles Pitch  and  Roll, that rotates accelerometer measurements to search for directions of maximum and minimum variance. As Pitch and Roll  creates angles which are varied by the search process, a latest vector direction representing a candidate for Z' (Up) is generated. However, Janardhanan fails to teach the method, device for location fingerprint map. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the  calculating, from said Z vector pointing toward earth's center, a surface parallel to Earth's face; estimating, from said surface parallel to Earth's face and from a magnetic north measured by at least one built-in magnetometer in said at least one device, an offset selected from a group consisting of an azimuth offset from magnetic north and a heading offset from geometric north; processing the accelerometer information related to said at least two of said multiple walking phases to determine a direction of propagation of the at least one user and correcting said direction of propagation based on said offset; and estimating, from said corrected direction of propagation, at least one location of said at least one user; and 
		 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642